Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (20130200360).

    PNG
    media_image1.png
    319
    455
    media_image1.png
    Greyscale

Regarding claim 1, Oikawa teaches an light-emitting device comprising:
between an anode electrode (fig. 1: 2) and a cathode electrode (fig. 1: 8), 
a light-emitting layer (fig. 1: 5); 
a hole transport layer (fig. 1: 4) configured to transport positive holes supplied from the anode electrode to the light-emitting layer; and 
an electron transport layer (fig. 1: 6) configured to transport electrons supplied from the cathode electrode to the light-emitting layer, 
wherein the light-emitting layer includes quantum dots (par. 169 teaches that both ETL and EL have nanoparticles) configured to emit light as a result of combination of the positive holes and the electrons, 
the electron transport layer includes a metal oxide with an energy level of a lower end of a conduction band of the metal oxide is less than or equal to an energy level of lower end of a conduction band of the quantum dots (par. 169 and 178 teaches that ETL and having  an energy level of between -5.5 and -1.5 eV in its) conductive band). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Claim 2-4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (20130200360).

    PNG
    media_image1.png
    319
    455
    media_image1.png
    Greyscale

Regarding claim 2, Oikawa teaches an light-emitting device comprising: 
a light-emitting layer (fig. 1: 5) disposed between an anode electrode (fig. 1: 2) and a cathode electrode (fig. 1: 8), 
the light-emitting laver includes quantum dots (par. 169 teaches that both ETL and EL have nanoparticles); and 
fig. 1: 6) disposed between the cathode electrode and the light-emitting layer, the electron transport layer includes a metal oxide, and the metal oxide includes In, Ga, and Zn (par. 37-123). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 3, Oikawa teaches an light-emitting device according to claim 2, wherein the quantum dots are formed of at least one material selected from the group consisting of GaN, GaP, Ga.sub.2O.sub.3, Ga.sub.2S.sub.1, Ge, CdSe, CdS, CdTe, CdO, InP, InN, In.sub.2S.sub.3, InGaN, AlInN, AlGaInN, and CuInGaSe (par. 37-123).
Regarding claim 4, Oikawa teaches an light-emitting device according to claim 2, wherein a composition ratio of In, Ga, and Zn in the metal oxide is In:Ga:Zn=1:X:Y (0.8.ltoreq.X.ltoreq.1.2 and 0.423 Y.ltoreq.1.2) (par. 37-123). 
Regarding claim 8, Oikawa teaches an light-emitting device according to claim 2, wherein a film thickness of the electron transport layer is 5 nm or greater and 200 nm or less (par. 142). 
Regarding claim 9, Oikawa teaches an light-emitting device according to claim 2,
wherein a carrier density of the metal oxide is not less than 1.0-10.sup.17 cm.sup.-3 (par. 37-123 teach materials which would have such a range).  It should have been obvious to one of ordinary skill in the art at the time the invention was made to have such a carrier density since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 2 above, and further in view of Hosono (20150137103).
Regarding claim 5, Oikawa teaches an light-emitting device according to claim 2.
Oikawa fails to teach: 
the metal oxide is amorphous
Hosono teaches that ETL can contain an amorphous (par. 106) which, along with a process, allows for formation of a thin film, a desirable effect which allows for decrease voltage usage.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 2 above, and further in view of  IIDA (20160276413)
Regarding claim 6, Oikawa teaches an light-emitting device according to claim 2.
Oikawa fails to teach: 
the metal oxide is crystalline
IIDA teaches that the ETL can be composed of metal oxides which is in amorphous or crystalline form (par. 57) i.e. functional equivalent.  It has been found that when the prior art element performs the identical function specified in the claim in 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 4 above, and further in view of Hosono (20150137103).
Regarding claim 10, Oikawa teaches an light-emitting device according to claim 4.
Oikawa fails to teach: 
the metal oxide is amorphous
Hosono teaches that ETL can contain an amorphous (par. 106) which, along with process, allows for formation of a thin film, a desirable effect which allows for decrease voltage usage.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (20130200360).

    PNG
    media_image1.png
    319
    455
    media_image1.png
    Greyscale

Regarding claim 15, Oikawa teaches an light-emitting device comprising: 
a light-emitting layer (fig. 1: 5) disposed between an anode electrode (fig. 1: 2) and a cathode electrode (fig. 1: 8), the light-emitting layer includes quantum dots par. 169 teaches that both ETL and EL have nanoparticles (), a film thickness of the light-emitting layer is about 20 nm (par. 127 and 128); and 
an electron transport layer (fig. 1: 6) disposed between the cathode electrode and the light-emitting layer, the electron transport layer includes a metal oxide, and the metal oxide includes In, Ga, and Zn (par. 37-123). 

Regarding claim 16, Oikawa teaches an light-emitting device according to claim 15, wherein a composition ratio of In, Ga, and Zn in the metal oxide is In:Ga:Zn=1:X:Y (0.8.ltoreq.X.ltoreq.1.2 and 0.4.ltoreq.Y.ltoreq.1.2) (par. 37-123). 
Regarding claim 19, Oikawa teaches an light-emitting device according to claim 15, wherein the quantum dots are formed of at least one material selected from the group consisting of GaN, GaP, Ga.sub.2O.sub.3, Ga.sub.2S.sub.3, Ge, CdSe, CdS, CdTe, CdO, InP, InN, In.sub.2S.sub.3, InGaN, AlInN, AlGaInN, and CuInGaSe (par. 169-179). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 15 above, and further in view of Hosono (20150137103).
Regarding claim 17, Oikawa teaches an light-emitting device according to claim 15.
Oikawa fails to teach: 
the metal oxide is amorphous
Hosono teaches that ETL can contain an amorphous (par. 106) which, along with a process, allows for formation of a thin film, a desirable effect which allows for decrease voltage usage.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 16 above, and further in view of Hosono (20150137103).
Regarding claim 20, Oikawa teaches an light-emitting device according to claim 16.
Oikawa fails to teach: 
the metal oxide is amorphous
Hosono teaches that ETL can contain an amorphous (par. 106) which, along with a process, allows for formation of a thin film, a desirable effect which allows for decrease voltage usage.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are objected to based on their dependency on claim 12.

Claim 18 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894